DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 6, 8, and 10 are pending.  Claims 1 – 6, 8, and 10 were amended.  Claims 7 and 9 were cancelled. 

Response to Arguments
Applicant’s arguments, see page 10, filed 6 October 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection 12 July 2021 of claims 1 – 6, 8, and 10 has been withdrawn. 
Applicant argues (see page 10): In Hussein, all frequencies that are tested in real time are needed for establishing the internal temperature of the battery. Therefore, all tested frequencies in Hussein belong to a single, current battery temperature at the present time. In Juang, in contrast, only a single squared measured battery current 12 and a single ambient temperature T amb are processed in one step of the RNN 402 to establish a predicted battery temperature T. In particular, "the battery temperature from the previous time step, and the difference between the battery temperature at the previous time step and the ambient temperature" are used "as inputs at the input layer 412" in Juang (see Juang, paragraph [0042]). Thus, Hussein does not provide a time 
Examine submits that the claims as amended clarify the source of the series of electrical impudence measurements.  Given these amendments, the Examiner agrees with the Applicant’s position that the simultaneous measurements disclosed by Hussein is incompatible with the time-series approach disclosed by. Juang

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of U.S. Application No. 17/077919. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1 of the instant application recites
A computer-implemented method of estimating a temperature of an electrochemical battery, the method comprising: 
	 receiving a series of electrical impedance measurements of an electrochemical battery measured at different measurement frequencies, the series of electrical impedance measurements ordered according to the respective measurement frequencies, and determining a temperature of the 

Claim 1 of the reference application is identical to claim 1 of the reference application, other than each occurrence of “a temperature” is replaced by “a battery state”.  Claim 6 of reference application adds the further limitation:
wherein the artificial convolutional neural network means receives and processes the series of electrical impedance values to generate therefrom at least one output signal representing a temperature associated with the electrochemical battery.

As best understood by the Examiner, the temperature of a battery is a possible state of a battery, which makes claim 1 of the instant application patentably indistinct from claim 1 of the reference application.  Page 10 of the reference application states “The battery state may include at least one of a state of charge (SoC) of the electrochemical battery, a state of health (SoH) of the electrochemical battery, a state of function (SoF) of the electrochemical battery, a capacity of the electrochemical battery, and a temperature of the electrochemical battery.”


Terminal Disclaimer
The terminal disclaimer filed on 1 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application 17/077919 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1 – 6, 8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 8, the closest prior art of record, Juang and Hussein, either singularly or in combination, fail to anticipate or render obvious the computer-implemented method or system comprising 
wherein the artificial neural network means receives and processes the provided series of electrical impedance values to generate therefrom an output signal representing a temperature associated with the electrochemical battery, 
in combination with all other limitations of the claim as claimed and defined by the applicant.
Regarding claims 2 – 6 and 10 the closest prior art of record, Juang, Hussein, Mizuno, Bernard, and Chemali either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claims 1 and 8, as discussed above.
Further search found the following references, none of which disclose the above limitation
Wang et al., US 2014/0372055, discloses a method for estimating the internal temperature of a battery using an estimated state of charge and a measured battery spectrum ([0164 – 0166, Fig 2]]).  However, Wang is silent with respect to the use of neural network to estimate the state of charge or the internal temperature.
Christophersen et al.,  US 2020/0300920, discloses an interest in determining internal temperature using electrochemical impedance spectroscopy ([0005 – 00076]) but is silent with respect to a technique to make this determination
Ghantous et al., US 2019/0120910, cited by the European Search Report, discloses characterizing physical parameters of batteries, but uses the temperature of the battery as an input ([0089], [0091], [0106]) to the analysis of the Electrochemical impedance spectroscopy (EIS) results ([0124])
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862